ORDER
Be it remembered that relator’s motion for leave to file petition for writ of mandamus was submitted to the supreme court and was granted. After consideration it is determined that respondent’s order to produce covers some documents which are attorney-client privileged and therefore exempt from discovery under Tex.R.Civ.P. 166b(3)(e). Pursuant to Tex.R.App.P. 122, a majority of the court conditionally grants in part the requested writ of mandamus. Mandamus will issue only if respondent fails to modify his order so as to protect communications between relator’s adjuster and its attorneys. All other relief requested by relator is denied. This order is promulgated pursuant to Tex.R.App.P. 181.